Case 18-17604-mdc      Doc 87    Filed 11/23/20 Entered 11/23/20 18:06:22             Desc Main
                                 Document     Page 1 of 2

                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                    PHILADELPHIA DIVISION

      In re: ROSS E. BAKER                            )
              Debtor                                  )
                                                      )       CHAPTER 13
      SANTANDER CONSUMER USA INC.                     )
      SUCCESSOR IN INTEREST TO                        )       Case No.: 18-17604 (MDC)
      GATEWAY ONE LENDING & FINANCE,                  )
      LLC                                             )
           Moving Party                               )       Hearing Date: 12-15-20 at 10:30 AM
                                                      )
         v.                                           )       11 U.S.C. 362
                                                      )
      ROSS E. BAKER                                   )       11 U.S.C. 1301
       MEAGHAN BAKER                                  )
           Respondent                                 )
                                                      )
      WILLIAM C. MILLER
           Trustee


        MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY

      TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

              Comes now Santander Consumer USA, Inc., successor in interest to Gateway One
      Lending & Finance, LLC (“Santander”) filing this its Motion For Relief From The Automatic
      Stay And Co-Debtor Stay (“Motion”), and in support thereof, would respectfully show:

              1. That on November 15, 2018, Ross E. Baker filed a voluntary petition under
      Chapter 13 of the Bankruptcy Code.

              2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361, 362, 1301,
      and 28 U.S.C. 157 and 1334.
              3. On November 10, 2014, the debtor and the co-debtor Meaghan Baker entered into a
      retail installment contract for the purchase of a 2013 Chrysler Town & Country bearing vehicle
      identification number 2C4RC1BG4DR696713. The contract was assigned to Gateway One
      Lending & Finance and the Debtor became indebted to Gateway One in accordance with the
      terms of same. Gateway One Lending & Finance, LLC is designated as first lien holder on the
      title to the vehicle and holds a first purchase money security interest in the vehicle. A true copy


                                                    Page 1
Case 18-17604-mdc        Doc 87    Filed 11/23/20 Entered 11/23/20 18:06:22            Desc Main
                                   Document     Page 2 of 2

      of the contract and title inquiry to the vehicle are annexed hereto as Exhibits A and B.
      Santander Consumer USA Inc. acquired the account from Gateway One.
              4. As of November 12, 2020, the debtor’s account with Santander had a net loan balance
      of $27,146.88.
              5. According to the November 2020 NADA Official Used Car Guide, the vehicle has a
      current retail value of $8,475.00.
              6. The debtor’s account is past due post-petition from November 24, 2018 to
      October 24, 2020 with arrears in the amount of $8,902.80.
              7. Santander Consumer USA Inc. dba Chrysler Capital alleges that the automatic stay
      and co-debtor stay should be lifted for cause under 11 U.S.C. 362(d)(1) and 1301 in that
      Santander lacks adequate protection of its interest in the vehicle as evidenced by the following:
                       (a) The debtor is failing to make payments to Santander and is failing to provide
              Santander with adequate protection.


              WHEREFORE PREMISES CONSIDERED, Santander Consumer USA Inc., successor in
      interest to Gateway One Lending & Finance, LLC respectfully requests that upon final hearing
      of this Motion, (1) the automatic stay will be terminated as to Santander to permit Santander to
      seek its statutory and other available remedies; (2) that the co-debtor stay will be terminated as to
      Santander to permit Santander to seek its statutory and other available remedies; (3) that the stay
      and co-debtor stay terminate upon entry of this Order pursuant to the authority granted by
      Fed.R.Bank.P., Rule 4001(a)(3) and (4) Santander be granted such other and further relief as is
      just.




      Respectfully submitted,

      /s/ William E. Craig
      William E. Craig
      Morton & Craig LLC
      110 Marter Avenue, Suite 301
      Moorestown, NJ 08057
      Phone: 856/866-0100, Fax: 856/722-1554
      Attorney ID: 92329
      Local Counsel for Santander Consumer USA Inc., successor in interest to
      Gateway One Lending & Finance, LLC
                                                     Page 2
